NOT FOR PUBLICATION                     FILED
                   UNITED STATES COURT OF APPEALS                     NOV 23 2021
                                                                  MOLLY C. DWYER, CLERK
                                                                   U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

KELVIN ALEXANDER MELGAR-ALAS,                 No.   19-72163
AKA Kelvin Alas, AKA Kelvin Alexandra
Alas-Melgar, AKA Kelvin Melgar, AKA           Agency No. A077-070-077
Kelvin Alexander Melgar, AKA Pain,

               Petitioner,                    ORDER

 v.

MERRICK B. GARLAND, Attorney
General,

               Respondent.

                    On Petition for Review of an Order of the
                        Board of Immigration Appeals

                      Argued and Submitted April 13, 2021
                       Submission Vacated April 15, 2021
                        Resubmitted November 22, 2021
                              Seattle, Washington

Before: O’SCANNLAIN and CALLAHAN, Circuit Judges, and FITZWATER,*
District Judge.
Partial Concurrence and Partial Dissent by Judge O’SCANNLAIN

      The respondent’s unopposed motion to remand this case to the Board of

Immigration Appeals (“BIA”) (Dkt. No. 52) is GRANTED. On remand, the BIA


      *
            The Honorable Sidney A. Fitzwater, United States District Judge for
the Northern District of Texas, sitting by designation.
is instructed to consider whether the petitioner satisfied the “objective official

manifestation of permanent residence” pathway to derivative United States

citizenship under former 8 U.S.C. § 1432(a)(5) (1994) as recently interpreted by

this court in Cheneau v. Garland, 997 F.3d 916, 926 (9th Cir. 2021) (en banc).

Upon remand, the BIA may also determine whether to return the matter to the

immigration judge to further consider the petitioner’s Convention Against Torture

claim, new evidence, and any additional issues the BIA deems necessary.

      Per the respondent’s unopposed request, the petitioner’s removal shall be

stayed pending a decision in this matter by the BIA. Each party is to bear its own

costs, expenses, and attorneys’ fees.

      The respondent’s motion to strike the petitioner’s response letter for non-

compliance with the relevant rules (Dkt. No. 41) is DENIED as moot. This order

constitutes the mandate of the court.




                                           2
                                                                         FILED
                                                                         NOV 23 2021
Melgar-Alas v. Garland, No. 19-72163                                 MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS

O’SCANNLAIN, Circuit Judge, concurring in part and dissenting in part:

      I am satisfied that the motion to remand should be granted with respect to

the Cheneau issue. However, I must respectfully dissent from the panel’s decision

to grant the motion with respect to the unrelated CAT claim.

      Far from “stat[ing] with particularity the grounds” justifying remand of the

CAT claim, see Fed. R. App. P. 27(a)(2)(A), the motion’s only mention of the

claim is as follows: “Upon remand, the Board may also determine whether to

return the matter to the Immigration Judge to further consider Mr. Melgar-Alas’s

CAT claim and new evidence, and any additional issues the Board deems

necessary.” The parties fail to indicate their positions regarding whether any “new

evidence” actually exists. They further fail to explain whether such evidence

(hypothetical or otherwise) bears on the CAT claim at all, let alone enough to

affect the outcome. Simply put, if there is any reason for the agency to rehear the

CAT claim, the parties have not provided it.

      The parties’ silence is even more striking given that they have been

communicating with the court for months regarding Cheneau. After the April 13,

2021 oral argument, we vacated submission of this matter pending Cheneau and

ordered the parties to “advise the Court if supplemental briefing is necessary”

following “the issuance of the decision.” After Cheneau was decided the
following month, the parties obtained several extensions and eventually a stay, as

the “parties [were] discussing Cheneau and its application to Mr. Melgar-Alas’s

case” and the Government was “consider[ing] whether to seek further review” in

Cheneau. Later, in the parties’ November 2, 2021 letter, filed the day before the

motion to remand, they reiterated that they “have been in communication about

[Cheneau] and the impact it has on Mr. Melgar’s case” and announced that they

had “reached an agreement.” Finally, the motion itself states that the Government

“moves the Court to remand this case to the agency for further consideration of . . .

Melgar-Alas’s claim to United States citizenship in light of . . . Cheneau,” arguing

that “[r]emand is appropriate to allow the agency the first opportunity to consider”

the factual issues this case presents regarding the immigration paperwork.

      Against this months-long, Cheneau-dominated backdrop, the parties sensibly

agreed that the BIA should have the opportunity to apply Cheneau in the first

instance. But it simply does not follow that the BIA should also be presented with

an unrelated claim—based not on citizenship paperwork in the United States but

on risk of torture in El Salvador—that it has already rejected.

      I would deny the portion of the motion that relates to the CAT claim.




                                          2